Citation Nr: 1448881	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  He died in June 2003.  The appellant is claiming entitlement to death benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The Regional Office (RO) in Louisville, Kentucky has jurisdiction over this matter.

The PMC originally adjudicated the matter on appeal as involving claims of entitlement to VA Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  In subsequent Statements of the Case, the claims were recharacterized as a claim of entitlement to VA death benefits.  As the underlying issue is entitlement to status as an eligible claimant (i.e. the Veteran's surviving spouse), the Board has characterized the appeal as involving that single issue.  Without a positive determination on that question, the merits of the specific claims need not be addressed as there is no legal entitlement to the benefits sought.

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  The appellant submitted a July 2012 waiver of her right to have the matter remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 20.1304(c).

In April 2013, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge rendering the determination in these claims.  A transcript of the hearing has been associated with the claims file.

FINDING OF FACT

There was no valid marriage between the appellant and the Veteran at the time of the Veteran's death in June 2003.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(c), 1102, 1121, 1141, 1304, 1310, 1541, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.204, 3.205 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements are applicable in this case as there is disagreement as to one or more material facts; for example, whether the appellant was married to the Veteran at the time of his death. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in May 2010, prior to the initial August 2010 denial of her claim.  The RO specifically indicated that the information the appellant had submitted regarding the Veteran's marriage status at the time of his death was conflicting.  The May 2010 notice letter informed her of the information she needed to submit, including by reference to VA Forms 21-686c, 21-4170, and 21-4138 which were attached to the letter.  The PMC also provided additional, detailed notice regarding the missing elements of her claim in the February 2012 Statement of the Case (SOC) and the July 2012 Supplemental Statement of the Case.  The Board concludes that VA satisfied its duties to notify the appellant.

In addition, the RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for entitlement to recognition as the Veteran's surviving spouse and identified the type of evidence necessary to establish those criteria.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

VA has a duty to assist a claimant in the development of a claim.  In general this duty includes assisting a claimant in procuring existing evidence and obtaining additional medical evidence where indicated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the threshold element of the appellant's claim is not met; she is not a proper claimant for the benefit she seeks.  She has submitted evidence with regard to that element.  In a July 2012 statement, she indicated that she had no additional evidence to submit and requested that VA decide her claim.  

In light of all the foregoing, the Board is satisfied that no further assistance to the appellant in developing the facts pertinent to the claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Merits

The appellant contends that she is the surviving spouse of the Veteran and seeks VA death benefits.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Disability and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2002 & Supp. 2014); 38 C.F.R. § 3.50(a) (2014).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2014).  However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 where the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2) (2014).

Except as provided in 38 C.F.R. § 3.52, "surviving spouse"" means a person whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2014).

The appellant has established, including by submitting a marriage certificate, that she and the Veteran were married in Las Vegas, Nevada in November 1992.  However, there is ample evidence of record that she and the Veteran were divorced at the time of his June 2003 death.  For example, the June 2003 Death Certificate, completed with information provided by the Veteran's son, lists the Veteran's marital status as "Divorced" and his state of residence as Tennessee.  At the May 2013 hearing, the undersigned notified the appellant that she should obtain a corrected version if the original was in error.  She has not provided any updated Death Certificate.  The record also includes a September 2000 Final Decree of Divorce, provided by appellant, pursuant to which the Veteran was "granted a divorce...and [decreeing] that the bonds of matrimony heretofore existing between [appellant and the Veteran]...are hereby permanently and perpetually dissolved and that the parties are restored to all rights and privileges of single people."  The Board acknowledges that the appellant testified in the April 2013 hearing that their divorce did not go through, but that testimony relates to a July 1999 Order of Dismissal.  A preponderance of the evidence establishes that the subsequent, September 2000 Final Decree of Divorce dissolved appellant's 1992 marriage to the Veteran.

The appellant has also alleged that she and the Veteran lived together for most of the time between their 1992 marriage and his 2003 death.  See November 2010 VA Form 21-4138 (indicating they did not live together "all the time").   VA will recognize common law marriages, see 38 C.F.R. § 3.205(a)(6), so the Board will construe appellant's contention that she cohabited continuously with the Veteran as a claim that the appellant was the Veteran's common law spouse.  Even giving appellant the benefit of the doubt and finding that she and the Veteran lived together continuously from their September 2000 divorce until the Veteran's June 2003 death, this fact would not establish a valid marriage.  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2014).  The evidence establishes that the Veteran (and appellant) lived in Tennessee at the time of his death.  See, e.g., June 2003 Death Certificate.  There is no evidence that the Veteran resided in any other state from 2000 to 2003.  Therefore, the laws of Tennessee apply.  38 C.F.R. § 3.1(j).

Tennessee does not recognize common law marriage.  See, e.g., Lightsey v. Lightsey, 56 Tenn. App. 394, 408, 407 S.W.2d 684, 690 (1966) ("It is settled law in Tennessee that though a common law marriage cannot be contracted within this State.").  Consequently, appellant and the Veteran, even if they lived together and held themselves out as married from 2000 to 2003, could not have been married by common law in Tennessee.

The Board finds that a preponderance of the evidence establishes that the Veteran and the appellant were not validly married, and in fact were divorced, at the time of the Veteran's death in June 2003.  As a result, the appellant does not meet the criteria for entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  See 38 C.F.R. § 3.50(b) (2014).

Because there was not a valid marriage between the appellant and the Veteran at the time of the Veteran's death, the Board must deny the appeal.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension purposes is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


